DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “unit,”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see specification filed 11/20/2018, last paragraph of pg. 4 into pg. 5 line 1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita (US Pat. Pub. 2015/0338843).
	In regards to claim 1, Okita teaches a noise monitoring device connected for communication with a plurality of machines in a factory (Okita paragraphs [0002], [0010], and [0016] teach a numerical controller as a noise monitoring device connected for communication with a plurality of motors (machines) in a machine tool factory environment), the noise monitoring device comprising:
	a noise information acquisition unit configured to acquire noise information including the time of generation of noise if the noise is generated in the machines (Okita paragraph [0031] and [0033] teach a detector 80 for detecting a generation of a noise event, and paragraphs [0037] and [0039] teach capturing the noise information including the detection time);
	an operation information acquisition unit configured to continually acquire operation information of all the machines (Okita paragraph [0035] and [0038] teach the numerical controller having an operation information acquisition unit for acquiring an operational block number of a processing program operating on the machines);
	a determination unit configured to extract the operation information at a point in time near the noise generation time (Okita paragraphs [0034]-[0035] and [0037] teach a determination unit in the numerical controller for extracting the narrowed down location of the operation block of the processing program corresponding to the instant the noise is generated and detected); and
	a display unit configured to display the noise information and the operation information of all the machines at the point in time near the noise generation time (Okita paragraphs [0031], [0034]-[0035], [0037], and [0040]-[0041] teach a display section 21 of the numerical controller for displaying the noise information and the operation block of the processing program at the point in time of noise generation).

claim 2, Okita teaches wherein the display unit displays a time-series change of the noise information and displays operation contents of the machines as the operation information (Okita Fig. 6 teaches where the display unit displays a time-series change of noise information in the far-left column (going sequentially in time in the program from N10-N22) together with the operation program contents of the machines).

	In regards to claim 3, Okita teaches wherein the display unit highlights those pieces of the operation information which are changed at the point in time near the noise generation time (Okita Fig. 11 and paragraph [0048] teach where the display unit highlights the bits (pieces) of the operation information which are changed at the point in time of noise generation).

Allowable Subject Matter
8.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 contains allowable subject matter because the closest prior art Okita (US Pat. Pub. 2015/0338843) fails to anticipate or render obvious wherein the determination unit extracts, from the operation information of all the machines, only the operation information obtained at the point in time near the noise generation time and having a high probability of being a cause of the noise generation, and the display unit displays the noise information and the operation information of only those machines with a high probability of being a cause of the noise generation obtained at the point in time near the noise generation time, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


	Claim 6 contains allowable subject matter because the closest prior art Okita (US Pat. Pub. 2015/0338843) fails to anticipate or render obvious wherein the determination unit holds a data base in which maintenance information is defined according to the contents of the operation information, and the display unit displays the maintenance information in addition to the noise information and the operation information, in in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claim 5 depends from claim 4 and contains allowable subject matter for at least the same reasons as given for claim 5.

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/13/2021